MEMORANDUM CASE.
This is an appeal from portions of the judgment entered declaratory of the rights of the parties relative to the assignment of a certain lease and adjudging that plaintiff take nothing by way of damages. [1] The questions presented on this appeal are passed upon in the case of Minnie Kendis, Plaintiffand Respondent, v. A.B. Cohn, Lulu B. Cohn, M.B. Cohn andHattie B. Cohn, Defendants and Appellants (No. 6182), ante, p. 41 [265 P. 844], and on the authority of that case the judgment here is reversed and affirmed as the questions here presented and determind in that case, respondents to recover their costs on this appeal.
Tyler, P.J., and Knight, J., concurred.
A petition by respondent to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 7, 1928.
All the Justices concurred.
 *Page 1